Mr. Justice Scott
delivered the opinion of the court:
The plaintiffs in error brought this action in mandamus to compel the defendant, county treasurer of Logan County, to collect from the defendants, irrigation districts, a' commission of two per cent of the amount of taxes levied by such districts, and collected by him as county treasurer, it being alleged that such county treasurer refused to make such collection, but on the contrary persists in charging each of said districts the sum of $100.00 for such service, as provided by statute, and alleging the statute in question is unconstitutional and void.
The defendants separately demurred to the alternative writ upon the ground that it did not state facts sufficient to constitute a cause of action against the defendants or either of them.
These demurrers were sustained by the court below, and the judgment is before us for review.
The county treasurer, as appears upon the face of the writ, proceeded under a proviso of section 11, chapter 83, Laws of 1917, as follows:
“Provided, said county treasurer shall receive as his sole compensation for the collection of such taxes such amount as the board of commissioners may allow, to be not less than twenty-five dollars ($25.00) nor more than one hundred dollars ($100.00), which compensation shall be considered as a part of the regular salary of such county treasurer as provided by law.”
*517■ This proviso is in the precise language as in the Act of 1907, amending section 21 of the Act of 1905.
The validity of that proviso was challenged and sustained by this court in Commissioners v. Irrigation District, 56 Colo. 515, 139 Pac. 546.
The judgment is affirmed.

En banc.

Burke, J., not participating.